MIKVA, Circuit Judge,
concurring in part and dissenting in part:
Abandoning rail lines can be a crucial cost-saving measure for a rail carrier trying to revitalize its operations. But it can also adversely affect local shippers and *230have a devastating impact on the economic development strategies of cities and towns. Recognizing that rail infrastructure is a vital national resource, Congress struck a careful balance in its regulation of abandonments — attempting to minimize delays where abandonment was truly the best course, while facilitating preservation of rail lines that offered continued commercial (or other) benefits. A key intermediary in Congress’ scheme for preserving viable rail lines was state government. Yet, in the exemption regulation now before us, the Interstate Commerce Commission (“ICC” or “Commission”) effectively disregarded the crucial role that Congress delegated to states. Accordingly, I dissent from that part of today’s decision that permits rail abandonments without providing states with meaningful advance notice; I otherwise concur in the majority’s opinion.
As the majority opinion explains, in order to justify the exemption of railroad activity from a federal law, the ICC must demonstrate that the particular law “is not necessary to carry out the transportation policy of [the United States].” 49 U.S.C. § 10505(a)(1) (1982). That national policy is specified in another section of the rail statute, and it includes this goal: “[T]o cooperate with the States on transportation matters to assure that intrastate regulatory jurisdiction is exercised in accordance with the standards established in [federal railroad law].” 49 U.S.C. § 10101a(9) (1982). The goal of having states adhere to federal “standards” should not be interpreted narrowly. Congress has done more than simply instruct states to abide by federal regulations; it has delegated to states a specific role in the implementation of national rail policy. States’ compliance with federal “standards” must therefore be read in the broad sense: federal policy should facilitate states’ performance of the duties assigned to them. See Illinois Commerce Commission v. ICC, 787 F.2d 616, 631 (D.C.Cir.1986) (noting that “any sort of cooperation with the states on transportation matters” is likely to further the nation’s rail policy goal (emphasis added)).
To evaluate whether the ICC’s exemption of railroad abandonments is proper, this court must therefore determine whether the statutes from which abandonments have been exempted are “not necessary” to the goal of “cooperating] with the states on transportation matters.” I believe the exemption fails that test in one crucial respect.
Since 1976, Congress has required railroads to maintain System Diagram Maps and to make these available to the Commission and the public. The maps must be regularly updated to show “railroad lines potentially subject to abandonment” as well as “each railroad line for which the carrier plans to file an application for a[n abandonment] certificate.” 49 U.S.C. § 10904(e)(2) (1982). The importance of the system maps to Congress’ larger regulatory scheme is made clear in one of the restrictions imposed on abandonments. Congress gave state governments the power to block the abandonment of any rail line that has not been “described and identified in the diagram ... that was submitted to the Commission at least 4 months before the date on which the [abandonment] application was filed.” 49 U.S.C. § 10904(e)(3) (1982).
Congress thus believed that states needed at least four months’ advance notice about potential abandonments in order to fulfill their role of protecting local economic and transportation needs. That protective role encompassed multiple responsibilities. For example, Congress established a mechanism for reviving rail lines that were targeted for abandonment, through an offer to subsidize or an offer to purchase the line by a “financially responsible person.” 49 U.S.C. § 10905(d)(1) (1982). Such a “person” includes “a government authority,” id., and obviously states are the primary governments intended. Similarly, Congress created a “feeder development program” for the rescue and upgrading of lines that railroads have designated on their system maps as subject to abandonment but have not yet sought to abandon. 49 U.S.C. § 10910 (1982). Once again, financially responsible persons including “a government authority” are expected to initiate such feeder development proposals. *231States are also designated among the prime movers in the interim trail use program that Congress established for soon-to-be-abandoned rail lines. See 16 U.S.C. § 1247(d) (Supp. II 1984); 49 C.F.R. § 1152.29 (1987). Finally, although states are not expressly named, they are clearly expected to initiate preservation of rail lines for “highways, other forms of mass transportation, conservation, energy production or transmission, or recreation” under the “Sale for Public Purposes” provision that Congress enacted. 49 U.S.C. § 10906 (1982). See Railroad Revitalization and Regulatory Reform Act of 1976, Pub. L. No. 94-210, § 809(b)(2), 90 Stat. 31, 145 (authorizing grants “to State and local governmental entities to enable them to plan, acquire, and develop recreational or conservational facilities on abandoned railroad rights-of-way” (emphasis added)) (codified at 49 U.S.C. § 10906 note (1982)).
This is a formidable array of responsibilities for states to carry out. It is not hard to fathom Congress’ purpose, therefore, in granting states at least four months’ advance notice of a railroad’s intent to abandon a rail line. Indeed, when Congress enacted the System Diagram Map requirements in 1976, the Senate Committee that developed the plan explained its overall objective in this fashion: “Of paramount concern to the Committee is the impact of rail abandonments on local communities, mostly rural in character. The Local Rail Service Assistance Program offers these communities an opportunity to keep their rail service. It rightfully places the responsibility for making the decisions on the essentiality of local rail service with State and local officials.” S.Rep. No. 499, 94th Cong., 1st Sess. 44 (1975) (emphasis added).
The ICC exemption regulation that is now before this court exempts certain abandonments from the four-month requirement for designations on the System Diagram Maps. Rail lines eligible for this exemption include not only those lines that have been completely unused for two years but also segments that have carried only overhead traffic for that period. In lieu of the four-month advance notice, the ICC now permits a rail carrier seeking to abandon such rail lines simply to notify the state ten days before it notifies the ICC. The state then has no more (and possibly less) than forty days to request a stay of the effective date of the abandonment. If the ICC does not stay the abandonment, the railroad is free to dismantle the track, sell the rail line, or otherwise dispose of the land and right-of-way, beginning twenty days after the deadline for requesting a stay has expired. Obviously, these severe time constraints will make it extremely difficult, if not impossible, for states to carry out their responsibilities with respect to exempt abandonments.
In our court’s initial review of this exemption regulation two years ago, we chastised the ICC for failing even to examine the impact of the exemption on state governments:
We think the Commission should have considered the many comments submitted by the states decrying the lack of notice of proposed abandonments____ From aught that appears, the Commission paid no heed to these comments.
Illinois Commerce Commission v. ICC, 787 F.2d at 631. On remand, however, the Commission responded to the court’s concerns in a superficial and conclusory manner. “System diagram map notice is not essential to State rail planning in this instance,” the ICC blithely declared. 2 I.C.C. 2d 146, 153 (1968). “Lines generating no traffic are unlikely to contribute to a State’s business economy, but if such a line is considered crucial, a State should monitor its activity because nonuse usually heralds eventual abandonment.” Id. at 153-54. The ICC’s notion that states only worry about rail lines that currently “contribute to [their] business economy” betrays a disregard for states’ multiple responsibilities. A state government must also consider whether lines are being relied upon (or could be used) for future economic development. It must ascertain, as well, whether the railbed may be useful for highways, mass transit, recreational conversion or other purposes. There are thousands of miles of rail lines in this country that are potential candidates for abandonment. *232See, e.g., S.Rep. No. 499, 94th Cong., 1st Sess. 43 (1975). The Commission’s cavalier suggestion that state governments can readily monitor the status of all of these rail lines borders on the fanciful.
Yet, the burden imposed on states is even more unreasonable than the ICC’s description suggests. It must be remembered that the rail lines that qualify for exempt abandonment include lines that are currently carrying rail traffic but do not contain local shippers who originate or receive any shipments. Thus, a rail segment that bears overhead traffic in the middle of a longer line that does service local shippers is fully eligible for the abandonment exemption — a fact somewhat obscured by the Commission’s description of eligible lines as lines experiencing “nonuse.” The notion that states should scrutinize active rail lines within their borders, ascertaining which are the segments that generate no local traffic and whose overhead traffic could be rerouted, is patently ludicrous. The Commission’s cursory treatment of this problem also disregards this court’s express instructions following our previous review. In remanding the case, this court directed the ICC “to reevaluate the impact of the exemption [in light of the fact that the definition of ‘out of service’ ] was extended to lines over which overhead traffic is traveling.” 787 F.2d at 635.
The majority in today’s decision cloaks the agency’s inadequate analysis with the mantle of reasoned inquiry. The agency, we are told, “squarely responded” to this court’s concerns. Majority opinion (“maj. op.”) at 1253. But my colleagues do no more than recite the agency’s ipse dixit about the capacity of states to “monitor” rail lines, assuring us that the ICC’s analysis is “predicated ... on the agency’s experience.” Maj. op. at 1254.
The majority also relies on the Commission’s conclusion that “the benefits of additional notice accruing to the small number of States and shippers affected by abandonments of out-of-service lines are outweighed by the costs to railroads both in maintaining the Maps and in delaying desired abandonments for four months.” Maj. op. at 1253. Such a cost-benefit analysis may be noteworthy. It may even be correct. But it is no substitute for the analysis that Congress expressly required. The ICC must find that the System Diagram Maps are “not necessary” to the goal of “cooperat[ing] with the states on transportation matters.” The Commission’s attempt to do that is a model of unreasoned decisionmaking that is not supported by the evidence. I would hold this aspect of the exemption regulation arbitrary and capricious and remand for the ICC to either fish or cut bait: if there are reasons why this important congressional protection of states’ transportation concerns can be waived, they should be stated; otherwise, the exemption regulation can be effective without such a waiver.
Apparently, my colleagues dispute this last point. They imply — in a footnote— that the exemption of abandonments really cannot be effective if the system map requirement is reinstated. By reinstating this requirement, the majority suggests, we will “tear asunder the carefully crafted scheme erected by the Commission.” Maj. op. at 1254 n. 15. The majority has chosen the wrong “scheme” as the object of its reverence. It is Congress ’ carefully crafted scheme that holds primary claim to our respect. And it is the ICC that has “torn asunder” Congress’ scheme, making it all but impossible for states to carry out their responsibilities in promoting the national rail policy. The ICC, moreover, has accomplished this result without demonstrating its necessity. The Commission — like today’s majority — seems to view exemptions as a package deal: abandonments must be exempt from every constraint or none at all. It is this all-or-nothing approach to deregulation that “tears asunder” legislative policy and that we should reject.
By exempting certain rail abandonments from statutory limitations, the ICC sought a worthwhile goal: to make it easier for railroads to convert unproductive property into useful assets. But this benefit can be largely preserved, even if the railroads are required to continue updating the system maps. Unless the ICC can demonstate that *233the maps are not needed for the purpose they were intended to serve, I would salvage this important element of Congress’ “carefully crafted scheme.”